Exhibit 10.60
Asyst Technologies, Inc. Executive Deferred Compensation Plan
Amended and Restated November 6, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY
    6  
ARTICLE 3 DEFERRAL ELECTIONS
    6  
ARTICLE 4 IN-SERVICE DISTRIBUTIONS AND UNFORESEEABLE EMERGENCIES
    10  
ARTICLE 5 BENEFITS
    13  
ARTICLE 6 BENEFICIARY DESIGNATION
    15  
ARTICLE 7 LEAVE OF ABSENCE
    16  
ARTICLE 8 TERMINATION, AMENDMENT OR MODIFICATION
    16  
ARTICLE 9 ADMINISTRATION
    18  
ARTICLE 10 OTHER BENEFITS AND AGREEMENTS
    18  
ARTICLE 11 CLAIMS PROCEDURES
    19  
ARTICLE 12 TRUST
    19  
ARTICLE 13 MISCELLANEOUS
    19  

 



--------------------------------------------------------------------------------



 



Asyst Technologies, Inc. Executive Deferred Compensation Plan
Effective November 6, 2008
Purpose
          The purpose of this Deferred Compensation Plan is to provide specified
benefits to a select group of management and highly compensated Employees who
contribute materially to the continued growth, development, and future business
success of Asyst Technologies, Inc. The Plan shall be unfunded for tax purposes
and for purposes of Title I of ERISA.
          The Plan was originally effective March 1, 1998 as the Asyst
Technologies, Inc. Executive Deferred Compensation Plan and was amended
February 1, 2004 and is now further amended and restated effective November 6,
2008 for the purpose of making changes required as a result of the enactment of
Code Section 409A.
          The Plan as amended and restated shall apply only to amounts that were
not “earned and vested” (as defined in Internal Revenue Service (“IRS”)
Regulation 1.409A-6(a)(2)) prior to January 1, 2005. Amounts that were “earned
and vested” as of December 31, 2004 shall be subject to the terms of the Plan as
it existed on October 3, 2004, which shall remain in full force and effect for
that purpose and shall not be “materially modified” (as described IRS
Regulation 1.409A-6(a)(1)).
ARTICLE 1
Definitions
          For purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

  1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Company equal to the sum of (i) the Retirement Account
balance and (ii) the In Service Account balance. Base Salary deferrals, Bonus
deferrals and Commission, plus investment return as outlined in Section 3.6,
shall be directed to the Retirement Account and In Service Account as indicated
on each Class Year’s Election Form. The Account Balance shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
Beneficiary, pursuant to the Plan.     1.2   “Affiliated Group” means (i) the
Company and (ii) all entities with which the Company would be considered a
single employer under Code Sections 414(b) and 414(c), provided that in applying
Code Sections 1563(a)(1), (2) and (3) for purposes of determining whether a
controlled group of corporations exists under Code Section 414(b), the language
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it appears in Code Sections 1563(a)(1), (2) and (3), and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining whether trades or
businesses (whether or not incorporated) are under common control for purposes
of Code Section 414(c), the language “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in Treasury Regulation Section
1.414(c)-2. The term “Affiliated Group” shall be

-1-



--------------------------------------------------------------------------------



 



      interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.     1.3   “Annual Installment Method”
shall be an annual installment payment over the number of years selected by the
Participant in accordance with the Plan, calculated as follows: (i) for the
first annual installment, the vested Account Balance of the Participant shall be
calculated as of the date of payment in accordance with Article V, and (ii) for
remaining annual installments, the vested Account Balance of the Participant
shall be calculated on every applicable anniversary of the first annual
installment. Each annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a ten (10) year Annual Installment Method,
the first payment shall be 1/10 of the vested Account Balance, calculated as
described in this definition. The following year, the payment shall be 1/9 of
the vested Account Balance, calculated as described in this definition.        
For purposes of Section 409A an annual installment payment shall be considered a
“single payment” as defined in IRS regulation 1.409A-2(b)(2)(iii).     1.4  
“Base Salary” shall mean the annual base rate of cash compensation plus any
bonus which does not qualify as “performance based compensation” under IRS
regulation 1.409A-1(e)(1) payable by the Affiliated Group during a calendar
year, excluding commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, fees, automobile
and other allowances, and prior to reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of the Affiliated Group under Code Section 125, 402(e)(3),
402(h), or 403(b). Base Salary payable after the last day of a calendar year
solely for services performed during the final payroll period described in Code
Section 3401(b) containing December 31 of such year shall be treated as earned
during the subsequent calendar year.     1.5   “Beneficiary” shall mean the
person or persons, designated in accordance with Article 6, that are entitled to
receive benefits under the Plan upon the death of a Participant.     1.6  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Board that a Participant completes, signs and returns to the Board to
designate one or more Beneficiaries.     1.7   “Board” shall mean the board of
directors of the Company or a committee appointed by the Board to administer the
Plan.     1.8   “Bonus” shall mean (i) any compensation relating to services
performed during any fiscal year running from April 1 to March 31 payable to a
Participant as an Employee under the Company’s written bonus or cash
compensation incentive plans, excluding stock options and restricted stock and
(ii) which qualifies as “performance-based compensation” under IRS regulation
1.409A-1(e)(1).

-2-



--------------------------------------------------------------------------------



 



  1.9   “Change in Control” shall mean the occurrence of a “change in the
ownership,” a “change in the effective control,” or a “change in the ownership
of a substantial portion of the assets” of the Company within the meaning of
Code Section 409A.     1.10   “Class Year” shall mean the designation of the
Account Balance by year in which the Deferral Amounts are received by the Plan.
    1.11   “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.     1.12   “Company” shall mean Asyst Technologies,
Inc. and any successor to all or substantially all of the Company’s assets or
business.     1.13   “Company Contribution Account” shall mean (i) the sum of
the Participant’s Annual Company Contribution Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting provisions of the Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to the
Plan that relate to the Participant’s Company Contribution Account.     1.14  
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.3. All Company Contribution Amounts
shall be deposited into the appropriate Class Year’s Retirement Account.    
1.15   “Commissions” shall mean any payment under a sales incentive plan.    
1.16   “Death Benefit” shall mean the benefit set forth in Sections 5.3 and 5.4
    1.17   “Deferral Amount” shall mean that portion of a Participant’s Base
Salary and Bonus that a Participant elects to have, and is deferred, in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Disability, death or a Termination of Employment prior to the end
of a Plan Year, such year’s Deferral Amount shall be the actual amount withheld
prior to such event.     1.18   “Deferral Election” shall mean a Participant’s
election on an Election Form to defer a portion of his Base Salary, Bonus or
Commission, in accordance with the provisions of Article 3.     1.19  
“Disability” shall mean the occurrence of circumstances under which a
Participant meets one of the following requirements (a) the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (b) the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months,

-3-



--------------------------------------------------------------------------------



 



      receiving income replacement benefits for a period of not less than
3 months under an accident and health plan covering employees of the
Participant’s employer.     1.20   “Disability Benefit” shall mean the benefit
set forth in Section 5.5.     1.21   “Election Form” shall mean the form
established from time to time by the Board that a Participant completes, signs
and returns to the Board to make a Deferral Election under the Plan.     1.22  
“Employee” shall mean a person who is an employee of the Company.     1.23  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.     1.24   “In-Service Account” shall mean
(i) the sum of that portion of a Participant’s Deferral Amount that a
Participant elects to have distributed while in service of the Company in
accordance with Article 4, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of the Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to the Plan that relate to
his or her In-Service Account.     1.25   “In-Service Benefit” shall mean the
benefit set forth in Section 4.1     1.26   “Participant” shall mean any
Employee (i) who is selected to participate in the Plan, (ii) who elects to
participate in the Plan, (iii) who signs an Election Form and a Beneficiary
Designation Form, (iv) whose signed Election Form and Beneficiary Designation
Form are accepted by the Board, (v) who commences participation in the Plan, and
(vi) whose participation in the Plan has not terminated. A spouse or former
spouse of a Participant shall not be treated as a Participant in the Plan or
have an account balance under the Plan, even if he or she has an interest in the
Participant’s benefits under the Plan as a result of applicable law or property
settlements resulting from legal separation or divorce.     1.27   “Plan” shall
mean the Asyst Technologies, Inc. Executive Deferred Compensation Plan, as
amended from time to time.     1.28   “Plan Year” shall mean a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.     1.29   “Retirement”, “Retire(s)” or “Retired” shall mean,
with respect to an Employee, severance from employment from the Company for any
reason other than a leave of absence, death or Disability on or after the
attainment of age sixty (60) or, if earlier, age fifty-five and 5 Years of
Service.     1.30   “Retirement Account” shall mean (i) that portion of a
Participant’s Deferral Amount that a Participant elects to have distributed upon
termination in accordance with Article 5, plus

-4-



--------------------------------------------------------------------------------



 



    (ii) amounts credited in accordance with all the applicable crediting
provisions of the Plan, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to the Plan that relate to his or her Retirement
Account.     1.31   “Retirement Benefit” shall mean the benefit set forth in
Section 5.1.     1.32   “Termination Benefit” shall mean the benefit set forth
in Section 5.2.     1.33   “Termination of Employment” shall mean a termination
of employment with the Affiliated Group in such a manner as to constitute a
“separation from service” as defined under Code Section 409A, voluntarily or
involuntarily, for any reason other than Disability, or death. For this purpose,
the employment relationship is treated as continuing while a Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months or, if longer, so long as the individual
retains a right to reemployment with the Affiliated Group under an applicable
statute or by contract. A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Affiliated Group. If the period of leave
exceeds six months and the Participant does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six-month
period. A Termination of Employment will occur if there is a reasonable
expectation that the level of services by the Participant for the Affiliated
Group will permanently decrease to 20% or less of the average level of services
during the previous 36 months (or, if shorter, the actual period of services).  
  1.34   “Trust” shall mean one or more rabbi trusts established by the Company
in accordance with Article 12 of the Plan as amended from time to time.     1.35
  “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant or
Beneficiary or his spouse or dependent (as defined in Code Section 152(a)
without regard to Code Sections 152(b)(1), 152(b)(2), and 152(d)(1)(B)),
(ii) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance),
or (iii) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant. The term
“Unforeseeable Emergency” shall be interpreted in a manner consistent with the
definition of “unforeseeable emergency” contained in Code Section 409A.     1.36
  “Year of Service” shall mean the completion of twelve consecutive months of
service.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 2
Selection, Enrollment, Eligibility

  2.1   Selection by Board. Participation in the Plan shall be limited to those
Employees who are determined by the Board to be a member of a select group of
management or highly compensated employees and who is designated by the Board to
be an eligible Employee.     2.2   Enrollment Requirements. As a condition to
participation, each selected Employee shall complete, execute and return to the
Board an Election Form and a Beneficiary Designation Form, all within 30 days
(or such shorter time as the Board may determine) after he or she is selected to
participate in the Plan. In addition, the Board shall establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary.     2.3   Eligibility; Commencement of Participation. Provided an
Employee selected to participate in the Plan has met all enrollment requirements
set forth in the Plan and required by the Board, including returning all
required documents to the Board within thirty (30) days (or such shorter time as
the Board may determine) after he or she is selected to participate in the Plan,
that Employee shall commence participation in the Plan on the first day of the
pay period following the date on which the Employee completes 30 calendar days
of employment and all enrollment requirements. If an Employee fails to meet all
such requirements within the period required, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Board of the required documents.
    2.4   Termination of Deferrals. If the Board determines in good faith that a
Participant no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the
Participant’s entitlement to defer Base Salary and Bonus shall cease with
respect to calendar years following the calendar year in which such
determination is made, although the Participant shall remain subject to all
terms and conditions of the Plan for as long as he remains a Participant.

ARTICLE 3
Deferral Elections

  3.1   Elections to Defer Base Salary, Bonus or Commission.

  (a)   Deferral Election.

  (i)   New Participant. In connection with a Participant’s commencement of
participation in the Plan, a Participant may elect to defer Base Salary, Bonus
or Commissions, by filing with the Board an Election Form that conforms to the
requirements of Article 2 within the time period specified in Section 2.3, and
the Deferral Election shall become irrevocable at the end of such time period.
The Deferral Election shall apply only to Base Salary

-6-



--------------------------------------------------------------------------------



 



      earned during the first Plan Year beginning with the first payroll period
that begins immediately after the date the Participant has completed and
returned a complete and signed Election Form. The Deferral Election shall apply
only to that portion of the Bonus earned after the Deferral Election becomes
irrevocable. The Deferral Election shall apply only to Commissions actually paid
during the first Plan Year beginning with the first payroll period that begins
immediately after the date the Participant has completed and returned a complete
and signed Election Form. If a Participant does not make a deferral election
with respect to the first Plan Year with respect to which the Participant is
eligible to participate in the Plan, the Participant may elect to defer Base
Salary, Bonus or Commissions for any subsequent Plan Year by filing with the
Board an Election Form that conforms with the requirements of Article 2 before
the start of that Plan Year.     (ii)   Annual Deferral Election. Unless
Section 3.1(a)(i) applies, each Participant may elect to defer Base Salary,
Bonus or Commissions for a Plan Year by filing a Deferral Election with the
Board within the timeframes specified by the Board for the Plan Year for which
such Base Salary or Bonus is earned and Commissions are paid. However, the
Deferral Election with respect to Base Salary becomes irrevocable as of such
December 31 preceding the Plan Year for which such Base Salary is earned, with
respect to a Bonus that qualifies as “Performance Based Compensation” as defined
in IRS regulation 1.409A-1(e) becomes irrevocable as of the date six months
prior to the end of the performance period or such earlier dates as specified by
the Board and with respect to Commissions becomes irrevocable as of such
December 31 preceding the Plan Year for which such Commission is actually paid.

  (b)   Amount of Deferral. A Participant shall designate on the Deferral
Election form the amount of Base Salary, Bonus or Commissions that is to be
deferred in accordance with this Article 3. The amount, in whole percentages or
dollar amount, shall not exceed 75 percent of the Participant’s Base Salary,
100 percent of the Participant’s Bonus, or 100 percent of the Participant’s
Commissions; provided that the total amount deferred by a Participant shall be
limited in any calendar year, if necessary, to satisfy FICA, income tax, and
employee benefit plan withholding requirements as determined in the sole and
absolute discretion of the Board.     (c)   Duration of Deferral Election. A
Participant’s Deferral Election shall apply only to Base Salary or Bonus earned
and Commissions paid for services performed during the Plan Year to which the
Deferral Election relates. A Participant must indicate a new Deferral Election
for any subsequent Plan Year by filing a new Election Form with the Board prior
to the beginning of such Plan Year or at such time as the Board may require,
which Deferral Election shall be effective on the first day of the next
following Plan Year. If a Participant fails to complete a new

-7-



--------------------------------------------------------------------------------



 



      Election Form for any subsequent Plan Year the deferral election for that
subsequent Plan Year will be deemed to be zero.     (d)   Class Year Elections:
Each Plan Year’s Deferral Election will be maintained in separate and distinct
accounts by Retirement Account and In Service Account and by calendar year in
which the contribution is received. Unique distribution elections apply to each
Class Year.

  3.2   Withholding of Deferral Amounts. For each Plan Year, the Base Salary
portion of the Deferral Amount shall be withheld from each regularly scheduled
Base Salary payroll in equal amounts, as adjusted from time to time for
increases and decreases in Base Salary. The Bonus portion of the Deferral Amount
shall be withheld at the time the Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year. The Commission
portion of the Deferral Amount shall be withheld from each Commission payment
received.     3.3   Company Contribution Amount. For each Plan Year, the Board,
in its sole discretion, may, but is not required to, credit any amount it
desires to any Participant’s Company Contribution Account under the Plan, which
amount shall equal the Annual Company Contribution Amount for that Participant
for that Plan Year. The amount so credited to a Participant may be smaller or
larger than the amount credited to any other Participant, and the amount
credited to any Participant for a Plan Year may be zero, even though one or more
other Participants receive an Annual Company Contribution Amount for that Plan
Year.     3.4   Vesting. A Participant shall at all times be 100% vested in his
or her Deferral Amount plus investment return as outlined in Section 3.6. A
Participant shall vest in his or her Company Contribution Amount, plus
investment return as outlined in Section 3.6, in accordance with the following
schedule:

          Years of Service   Vested Percentage
Less than 1
    0 %
1 but less than 2
    20 %
2 but less than 3
    40 %
3 but less than 4
    60 %
4 but less than 5
    80 %
5 or more
    100 %

      Notwithstanding the above schedule, a Participant will become 100% vested
in the Company Contribution Amount, plus investment return outlined in
Section 3.6, upon death, Disability or Retirement.     3.5   In-Service Accounts
and Retirement Accounts. The Company shall establish an In-Service Account and a
Retirement Account for each Participant under the Plan. Each

-8-



--------------------------------------------------------------------------------



 



      Participant’s Deferral Account shall be further divided into separate
subaccounts (“investment fund subaccounts”), each of which corresponds to an
investment fund elected by the Participant. A Participant’s Deferral Account
shall be credited as follows:

  (a)   After amounts are withheld and deferred from a Participant’s Base
Salary, Bonus or Commissions, the Company shall credit the investment fund
subaccounts of the Participant’s Deferral Account with an amount equal to the
amount of Base Salary or Bonus, or both, deferred by the Participant as of the
date that the Base Salary, Bonus or Commissions would have been paid to the
Participant, and the portion of the Participant’s deferred Base Salary, Bonus or
Commissions that the Participant has deemed to be invested in a certain type of
investment fund shall be credited to the investment fund subaccount
corresponding to that investment fund.     (b)   Each business day, each of the
Participant’s investment fund subaccounts shall be credited with earnings or
losses in an amount equal to that determined by multiplying the balance credited
to such investment fund subaccount as of the prior day plus contributions
allocated to the investment fund subaccount that day by the rate of net gain or
loss for the corresponding investment fund for that day.     (c)   Each of the
Participant’s investment fund subaccounts shall be reduced pro rata by the
amount of any distributions made to the Participant, as of the date of the
distribution.

  3.6   Investment Elections.

  (a)   The Board shall select from time to time, in its sole and absolute
discretion, commercially available investment funds to be used to determine the
amount of earnings or losses to be credited to the Participant’s Accounts under
Section 3.5.     (b)   At the time of making a Deferral Election, a Participant
shall designate, on the Election Form, the investment fund or funds in which the
Participant’s Deferral Account attributable to deferrals of Base Salary, Bonus
or Commissions will be deemed to be invested for purposes of determining the
amount of earnings or losses to be allocated to the Deferral Account. The
Participant may specify the deemed investment, in whole percentage increments,
in one or more of the investment Funds as communicated from time to time by the
Board. Effective as of any business day, a Participant may change this
investment designation by filing a change of election and making a new
designation as designated by the Board.     (c)   Notwithstanding any other
provision of the Plan that may be interpreted to the contrary, the investment
funds selected by the Board or designation of investment funds by a Participant
shall not be considered or construed in any manner as an actual investment of
the Participant; Account Balance in any such investment fund. In the event that
the Company or the Trustee, in its sole and absolute discretion, shall invest
funds in any or all of the selected investment funds, no Participant shall

-9-



--------------------------------------------------------------------------------



 



      have any rights in or to such investments. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall remain at all times an unsecured creditor of
the Company.

  3.7   FICA and Other Taxes.

  (a)   Deferral Amounts. For each Plan Year in which a Deferral Amount is being
withheld from a Participant, the Company shall withhold from that portion of the
Participant’s Base Salary, Bonus or Commissions that is not being deferred, in a
manner determined by the Company, the Participant’s share of FICA and other
employment taxes on such Deferral Amount. If necessary, the Board may reduce the
Deferral Amount in order to comply with this Section 3.7(a).     (b)  
Distributions. The Company, or the trustee of the Trust, shall withhold from any
payments made to a Participant under the Plan all federal, state and local
income, employment and other taxes required to be withheld by the Company, or
the trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

ARTICLE 4
In-Service Distributions and Unforeseeable Emergencies

  4.1   In-Service Distributions. A Participant, in connection with his or her
initial commencement of participation in the Plan and each subsequent annual
enrollment, may elect on an Election Form the year as well as the percentage of
the particular Plan Year’s Deferral Amount to be distributed as an In-Service
Distribution. The Participant will receive the percentage of the particular Plan
Year’s Deferral Amount in a lump sum. The lump sum payment shall be made in
January of the year selected on the Election Form. If a Participant elects to
direct a percentage of the particular Plan Year’s Deferral Amount to the
In-Service Account but does not indicate the year in which the payment is made,
then it will be assumed that no In-Service election was made for that Plan Year
and all such deferrals will be directed to the Retirement Account.         If
Termination of Employment for any reason, other than death, occurs prior to the
year selected for the In-Service Distribution, then the percentage of that
Class Year’s Deferral Amount shall be paid to the Participant in accordance with
the election made for the Retirement Account for that Class Year. If no
Retirement Account is in effect for that Class Year, i.e., the Participant
elected to have 100% of that Class Year’s Deferral Amount directed to the
In-Service Account, then payment will be made a lump sum as soon as practicable.
If Termination of Employment occurs as a result of death, payment will be made
in accordance with either Section 5.3 or 5.4.

-10-



--------------------------------------------------------------------------------



 



  4.2   Change in Time or Form of Payment for In-Service Distribution.
Notwithstanding the methods of payment for each Class Year’s Election pursuant
to such Election Form, the Participant may elect to change the time of such
payment under a subsequent election that meets the following requirements:

  (a)   The subsequent election may not take effect until at least 12 months
after the date on which the subsequent election is made.     (b)   The
subsequent election is made not less than 12 months prior to the date of the
scheduled payment.     (c)   The payment with respect to which the subsequent
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise have been made.     (d)   The subsequent
election may not accelerate the time of any payment.

  4.3   Payout/Suspensions for Unforeseeable Emergencies. If the Participant
experiences an Unforeseeable Emergency, the Participant may petition the Board
to receive a partial or full payout from the Plan attributable to Deferral
Amounts. Company Contribution Amounts are not available for Unforeseeable
Emergenices. Any payout will be made starting with the most recently completed
Class Year and from that Class Year’s In-Service Account, if any, and
progressing to each preceding Class Year as necessary. The Retirement Accounts
will be used only upon exhausting all completed prior Class Year In-Service
Accounts.         By way of example, if a request for an Unforeseeable Emergency
is made in 2010 and 2008 was the initial Class Year for the Participant, payment
will come from the 2009 Class Year’s In-Service Account. To the extent the 2009
Class Year’s In-Service Account is insufficient, additional amounts will come
from the 2008 Class Year’s In-Service Account. If the previously completed
Class Year’s In-Service Accounts are insufficient or if none exist, then the
payout or any remaining amount needed shall come from the 2009 Class Year’s
Retirement Account and then from the 2008 Class Year’s Retirement Account. Only
when all prior Class Years have been exhausted will the payout tap the 2010
Class Year and then from the In-Service Account first.         The payout shall
not exceed the lesser of the Participant’s Account Balance, calculated as if
such Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the payout, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause severe financial hardship). If, subject to the sole discretion
of the Board, the petition for a suspension and/or payout is

-11-



--------------------------------------------------------------------------------



 



      approved, suspension shall take effect upon the date of approval and any
payout shall be made within 60 days of the date of approval.     4.4   Change in
Control. Upon a Change in Control as defined in IRS regulation 1.409A-3(i)(5), a
Participant’s Account Balance will be paid in a lump sum.

-12-



--------------------------------------------------------------------------------



 



ARTICLE 5
Benefits

  5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her Account Balance. A Participant, in connection
with his or her commencement of participation in the Plan and each subsequent
Plan Year shall elect on an Election Form the form of payment with respect to
that Plan Year’s Deferral Amount. The Participant may elect payment in a lump
sum or pursuant to an Annual Installment Method not to exceed 5 years. Thus,
separate Retirement Benefit elections may apply to each Class Year and a
Participant can elect different forms of payment for Retirement and for
Termination of Employment for each Class Year. If a Participant does not make
any election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, as soon as practicable after Retirement.  
  5.2   Termination Benefit. A Participant who experiences a Termination of
Employment prior to Retirement shall receive as a Termination Benefit his or her
Account Balance. A Participant, in connection with his or her initial
commencement of participation in the Plan and each subsequent Plan Year shall
elect on an Election Form the form of payment with respect to that Plan Year’s
Deferral Amount. The Participant may elect payment in a lump sum or pursuant to
an Annual Installment Method not to exceed 5 years. Thus, separate Termination
Benefit elections may apply to each Class Year and a Participant can elect
different forms of payment for Termination of Employment and for Retirement for
each Class Year. If a Participant does not make any election with respect to the
payment of a particular Class Year, then such benefit shall be payable in a lump
sum. The lump sum payment shall be made, or installment payments shall commence,
as soon as practicable after Termination of Employment.     5.3   Death Prior to
Retirement or Termination of Employment. The Beneficiary of a Participant who
dies prior to Retirement or Termination of Employment shall receive a Death
Benefit in accordance with the election made by the Participant on the Election
Form at the time of his or her initial commencement of participation in the Plan
and each subsequent Plan Year. The Participant may elect a Death Benefit in a
lump sum or pursuant to an Annual Installment Method not to exceed 10 years.
Thus, separate elections may apply to each Class Year and a Participant can
elect different forms of Death Benefit than for Termination of Employment and
for Retirement for each Class Year. If a Participant had also elected an
In-Service Distribution and the In-Service Distribution has not yet commenced to
be paid, the payment to the Beneficiary shall be made as described under this
section 5.3 and not as under 4.1.         If a Participant has not made any
election with respect to the payment of a particular Class Year, his entire
vested Account Balance is less than $25,000 or if the spouse of the Participant
is not my sole beneficiary, the entire Account Balance or particular Class

-13-



--------------------------------------------------------------------------------



 



      Year, as appropriate, will be payable to the Participant’s Beneficiary in
a lump sum. The lump sum payment shall be made, or installment payments shall
commence, as soon as practicable after Termination of Employment.     5.4  
Death After Retirement or Termination of Employment. If a Participant dies after
Retirement or Termination of Employment but before the Account Balance is paid
in full, the Participant’s unpaid Retirement Benefit or Termination Benefit
shall continue and shall be paid to the Participant’s Beneficiary over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived.         If a
Participant has not made any election with respect to the payment of a
particular Class Year, his entire vested Account Balance is less than $25,000 or
if the spouse of the Participant is not my sole beneficiary, the entire Account
Balance or particular Class Year, as appropriate, will be payable to the
Participant’s Beneficiary in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, as soon as practicable after Termination of
Employment.     5.5   Disability Benefit. A Participant suffering a Disability
shall, for benefit purposes under the Plan, be deemed to have experienced a
Termination of Employment. The Disability Benefit shall be paid in the same form
as elected for Termination of Employment for each Class Year. The lump sum
payment shall be made, or installment payments shall commence, as soon as
practicable after Disability.     5.6   Change in Time or Form of Payment for
Termination Benefit. Notwithstanding the method of payment elected by a
Participant on an Election Form with respect to the Base Salary, Bonus or
Commissions deferred pursuant to such Election Form, the Participant may elect
to change the time or form of such payment under a subsequent election that
meets the following requirements:

  (a)   The subsequent election may not take effect until at least 12 months
after the date on which the subsequent election is made.     (b)   The first
payment with respect to which the subsequent election is made must be deferred
for a period of not less than five years from the date such payment would
otherwise have been made for any Termination Benefit or Retirement Benefit. This
five year deferral shall not apply to any change in the Death Benefit or upon
the occurrence of a Disability.     (c)   The subsequent election may not
accelerate the time of any payment.

      The form of payment elected in a subsequent election must be a lump sum or
an Annual Installment Method of between 2 and 5 years for Termination of
Employment and Retirement and must be a lump sum or an Annual Installment Method
of between 2 and 10 years for the Death Benefit.

-14-



--------------------------------------------------------------------------------



 



  5.7   Limitation on Key Employees. Notwithstanding any other provision of the
Plan to the contrary, the payment of a Termination Benefit with respect to a
“key employee” of the Company, within the meaning of Code Section 416(i)(1), if
at that time any stock of the Company is publicly traded on an established
securities market or otherwise, shall not be made within six months following
his separation from service with the Company, except in the event of death. As
of the restatement date of this plan, this provision does not apply to the
Company.     5.8   Involuntary Cash Out Limit. If a Participant’s total Account
Balance is less than or equal to the deferral limit in effect under section
402(g) of the Code for the calendar year in which the Participant experiences a
Retirement or Termination of Employment, then, despite the election made by the
Participant, the Company may, at its discretion, pay the Account Balance in a
lump sum as soon as practicable.

ARTICLE 6
Beneficiary Designation

  6.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under the Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates. Notwithstanding the preceding sentences,
if the designated Beneficiary of a married Participant is not the Participant’s
spouse, the spouse must consent in writing to the Participant’s naming a
non-spouse Beneficiary. The consent of the spouse to a non-spouse Beneficiary
shall be irrevocable by the spouse. In the event an unmarried Participant
marries, such Participant’s designated Beneficiary shall be the Participant’s
spouse regardless of an existing Beneficiary designation which shall be deemed
canceled as of the date of marriage unless consented to in writing by the
Participant’s spouse.     6.2   Beneficiary Designation Change. A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Board. A Participant shall have the
right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form, the Board’s rules and
procedures, as in effect from time to time and the requirements relative to the
designation of a Participant’s spouse as Beneficiary in accordance with
Section 6.1. Upon the acceptance by the Board of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The Board
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Board prior to his or her death.         If a
Participant is married and has named someone other than his or her spouse as the
primary Beneficiary, and the Participant is a resident of Arizona, California,
Idaho, Nevada, New Mexico, Texas or Washington, the Participant’s spouse must
sign a consent to designation.

-15-



--------------------------------------------------------------------------------



 



  6.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Board.    
6.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above or, if all
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the Participant’s estate.     6.5   Doubt as to Beneficiary. If
the Board has any doubt as to the proper Beneficiary to receive payments
pursuant to the Plan, the Board shall have the right, exercisable in its
discretion, to cause the Company to withhold such payments until this matter is
resolved to the Board’s satisfaction.     6.6   Discharge of Obligations. The
payment of benefits under the Plan to a Beneficiary shall fully and completely
discharge the Company and the Board from all further obligations under the Plan
with respect to the Participant, and that Participant’s participation in the
Plan shall terminate upon such full payment of benefits.

ARTICLE 7
Leave of Absence

  7.1   Paid Leave of Absence. If a Participant is authorized by the Company for
any reason to take a paid leave of absence from the employment of the Company,
the Participant shall continue to be considered employed by the Company and the
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.1.     7.2   Unpaid Leave of Absence. If a
Participant is authorized by the Company for any reason to take an unpaid leave
of absence from the employment of the Company, the Participant shall continue to
be considered employed by the Company and the Participant shall be excused from
making deferrals until the Participant returns to a paid employment status. Upon
such return, deferrals shall resume for the remaining portion of the Plan Year
in which the return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 8
Termination, Amendment or Modification

  8.1   Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Employees, by action of the
Board. Upon the termination of the Plan,

-16-



--------------------------------------------------------------------------------



 



      further deferrals under the Plan shall terminate but all Account Balances
shall remain subject to the terms of the Plan and the elections made in the
applicable Election Forms.         Notwithstanding the previous paragraph, upon
termination of the plan and at the discretion of the Company, Account Balances
may be distributed in a consistent manner to all Participants in compliance with
IRS Regulation 1.409A-3(j)(4)(ix)(C), specifically:

  (a)   The termination and liquidation does not occur as a result of downturn
in the financial health of the Company;     (b)   The Company terminates and
liquidates all similar arrangements sponsored by the Company that would be
aggregated with any other arrangements under §1.409A-1(c) if the Participants
had deferrals of compensation under all of the arrangements that are terminated;
    (c)   No payments are made within 12 months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the plan other than
payments that would be payable under the terms of the plan if the action to
terminate and liquidate the plan had not occurred;     (d)   All payments are
made within 24 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the plan; and     (e)   The Company does not
adopt a new plan that would be aggregated with any terminated and liquidated
plan under §1.409A-1(c) if the same Participant participated in both plans, at
any time within three years following the date the Company takes all necessary
action to irrevocably terminate and liquidate the plan.

  8.2   Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by the action of the Board; provided, however, that: (i) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 8.2 of the
Plan shall be effective. The amendment or modification of the Plan shall not
affect any Participant or Beneficiary who has become entitled to the payment of
benefits under the Plan as of the date of the amendment or modification. The
Company specifically reserves the right to amend the Plan to conform the
provisions of the Plan to the guidance issued by the Secretary of the Treasury
with respect to Code Section 409A, in accordance with such guidance.     8.3  
Effect of Payment. The full payment of the applicable benefit under Articles 4
or 5 of the Plan shall completely discharge all obligations to a Participant and
his or her Beneficiaries under the Plan and the Participant’s participation in
the Plan shall terminate.

-17-



--------------------------------------------------------------------------------



 



ARTICLE 9
Administration

  9.1   Administrative Duties. To the extent that ERISA applies to the Plan, the
Company shall be the “named fiduciary” of the Plan and the “plan administrator”
of the Plan. The Board shall be responsible for the general administration of
the Plan. The Board will, subject to the terms of the Plan, have the authority
to: (i) approve for participation employees who are recommended for
participation by the president and Chief Executive Officer of the Company,
(ii) adopt, alter, and repeal administrative rules and practices governing the
Plan, (iii) interpret the terms and provisions of the Plan, and (iv) otherwise
supervise the administration of the Plan. All decisions by the Board will be
made with the approval of not less than a majority of its members. The Board may
delegate any of its authority to any other person or persons that it deems
appropriate.     9.2   Agents. In the administration of the Plan, the Board may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Company.  
  9.3   Binding Effect of Decisions. All decisions by the Board, and by any
other person or persons to whom the Board has delegated authority, shall be
final and conclusive and binding upon all persons having any interest in the
Plan.     9.4   Indemnity of Board. The Company shall indemnify and hold
harmless the members of the Board and any Employee to whom the duties of the
Board may be delegated against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to the Plan,
except in the case of willful misconduct by the Board, any of its members, or
any such Employee.     9.5   Information. To enable the Board to perform its
functions, the Company shall supply full and timely information to the Board on
all matters relating to the compensation of its Participants, the date and
circumstances of the Disability, death or Termination of Employment of its
Participants, and such other pertinent information as the Board may reasonably
require.

ARTICLE 10
Other Benefits and Agreements

  10.1   Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

-18-



--------------------------------------------------------------------------------



 



ARTICLE 11
Claims Procedures

  11.1   Procedures for Handling Claims. In accordance with the provisions of
Section 503 of ERISA, the Company shall provide a procedure for handling claims
for benefits under the Plan. The procedure shall be in accordance with the
regulations issued by the Secretary of Labor and provide adequate written notice
within a reasonable period of time with respect to a claim denial. The procedure
shall also provide for a reasonable opportunity for a full and fair review by
the Company of any claim denial.

ARTICLE 12
Trust

  12.1   Establishment of the Trust. The Company may establish one or more
Trusts to which the Company may transfer such assets as the Company determines
in its sole discretion to assist in meeting its obligations under the Plan.    
12.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Participant’s Election Forms shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to the Trust.     12.3   Distributions From the Trust.
The Company’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Company’s obligations under the Plan.

ARTICLE 13
Miscellaneous

  13.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent.     13.2   Unsecured General Creditor. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company.
For purposes of the payment of benefits under the Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.     13.3  
Company’s Liability. The Company’s liability for the payment of benefits shall
be defined only by the Plan and the Participant’s Election Forms. The Company
shall have

-19-



--------------------------------------------------------------------------------



 



      no obligation to a Participant under the Plan except as expressly provided
in the Plan and his or her Election Forms.     13.4   Nonassignability. Neither
a Participant nor any other person shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.     13.5   Not a Contract of
Employment. The terms and conditions of the Plan shall not be deemed to
constitute a contract of employment between the Company and the Participant,
either expressed or implied. Such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in the Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company, or to interfere with the right of the Company to discipline or
discharge the Participant at any time.     13.6   Furnishing Information. A
Participant or his or her Beneficiary will cooperate with the Board by
furnishing any and all information requested by the Board and take such other
actions as may be requested in order to facilitate the administration of the
Plan and the payments of benefits hereunder, including but not limited to taking
such physical examinations as the Board may deem necessary.     13.7   Terms.
Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.     13.8   Captions. The
captions of the articles, sections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.     13.9   Governing Law. Subject to ERISA, the
provisions of the Plan shall be construed and interpreted according to the
internal laws of the State of California without regard to its conflicts of laws
principles.

-20-



--------------------------------------------------------------------------------



 



  13.10   Notice. Any notice or filing required or permitted to be given to the
Board under the Plan shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

ASYST TECHNOLOGIES, INC.
46897 BAYSIDE PKWY
FREMONT, CA 94538-6572

      Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.         Any notice or filing required or
permitted to be given to a Participant under the Plan shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Participant.     13.11   Successors. The provisions of the Plan shall bind and
inure to the benefit of the Company and its successors and assigns and the
Participant and the Participant’s Beneficiaries.     13.12   Spouse’s Interest.
The interest in the benefits hereunder of a spouse of a Participant who has
predeceased the Participant shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.     13.13   Validity. In case any provision of the Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but the Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
    13.14   Incompetent. If the Board determines in its discretion that a
benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Board may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Board may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
  13.15   Court Order. The Board is authorized to make any payments directed by
court order in any action in which the Plan or the Board has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Board, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

-21-



--------------------------------------------------------------------------------



 



  13.16   Insurance. The Company, on its own behalf or on behalf of the trustee
of the Trust, and, in its sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company has applied for insurance.     13.17   No
Acceleration of Benefits. The acceleration of the time or schedule of any
payment under the Plan is not permitted, except as provided in regulations by
the Secretary of the Treasury.     13.18   Compliance with Code Section 409A.
The Plan is intended to provide for the deferral of compensation in accordance
with Code Section 409A for compensation earned, vested, or deferred after
December 31, 2004. Notwithstanding any provisions of the Plan or any Election
Form to the contrary, no otherwise permissible election under the Plan shall be
given effect that would result in the taxation of any amount under Code
Section 409A.

          IN WITNESS WHEREOF, the Company has signed this Plan document on
                                        ,                     .

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:    
 
     
 
  Title:        
 
           

-22-